Title: Thomas Jefferson to Albert Gallatin, 19 March 1815
From: Jefferson, Thomas
To: Gallatin, Albert


          Dear Sir  Monticello Mar. 19. 15.
          This letter will be presented to you by mr George Ticknor, a young gentleman of Boston. he favored me with a visit here and brought high recommendations from mr Adams and others, and during a stay of several days with us, I found he merited every thing which had been said of him. he has been excellently educated, is learned, industrious eager after knolege, and as far as his stay with us could enable us to judge, he is amiable, modest, and correct in his deportment. he had prepared himself for the bar, but, before engaging in business he proposes to pass two or three years in Europe to see and to learn what can be seen and learnt there. should he on his return, enter the political line, he will go far in that career. every American considers his minister at Paris as his natural patron: but knowing how acceptable it is in your station to be informed who are worthy of your particular attentions, I write this letter for your sake as well as his. I had given him one to mr Crawford, not then knowing your appointment. I sincerely congratulate you on it, knowing you will do much good there, as you would have done here also, had you returned. how much have we wanted you! in fighting we have done well. we have good officers at length coming forward from the mass, who would soon have planted our standard on the walls of Quebec & Halifax. our men were always good; and after the affair of N. Orleans, theirs would never have faced ours again. and it is long since they have ceased to trust their frigates to sail alone. but in finance we have suffered cruelly. with a revenue which all acknolege will bring us in 35. millions this year, we are begging daily bread at the doors of our bankrupt banks. but this letter is not for public subjects. I shall write to you soon, glad you are there, wishing for you here, knowing your value every where, and being every where and always your affectionate friend
          Th: Jefferson
        